DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the irradiation of at a physical object with irradiation light, and a first photodetector to receive ambient light and fluorescence produced upon irradiation of at least a part of the physical object, and a signal processing circuit that attenuates a first signal component corresponding to the ambient light from the first output signal based on the first output signal as required by the claims of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Prior art Moore (US 2018/0234603 A1) discloses fluorescent light emitted from a target (paragraph 0136), a first sensor (sensor 394)  to detect the fluorescent light (paragraph 0162) and a sensor (sensor 395) to detect ambient room light (paragraph 0151) and wherein ambient light signal is removed or compensated (paragraph 0204), but does not teach or suggest wherein the 
Prior art de Josselin de Jong (US 2004/0254478 A1) discloses an image sensor to detect fluorescence light and a physical shield to attenuate ambient light, but does not teach or suggest the signal processing circuit as required by the claims of the instant application. 
Prior art Bizzarri (US 7,943,910 B2) discloses a device for determining the fluorescence of a sample, and wherein reference light is received to compensate for ambient influences (see abstract), but does not teach or suggest the signal processing circuit as required by the claims of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696